DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendments filed on 04/05/2022.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The invention in question is for a gaming device comprising a game wherein a reel strip data is stored for reel strips defining a plurality of symbols and symbol stop positions and wherein at least two different reel strips are used for the third reel based on a trigger condition in a first two reel strips.  One of the reel strips comprising a default reel strip and the other a guaranteed win reel strip having a symbol arrangement that guarantees a prize to be awarded wherein the reel strip includes at least one symbol not included in the individual ones of the plurality of reel strips associated with the first and second column.  Conduct a random determination to determine an outcome for a first and second reels.  Trigger upon the selected symbols including a first trigger combination selecting symbols for the third reel to be the guaranteed win reel strip or a default reel strip if a trigger condition does not occur.  Display the symbols and determine an award.  Further comprising displaying the reels in motion wherein the first two reels come to a stop and the system controls to display one of the reels strips for the third column based on the stopped state.  Stopping the third reel.  The closest prior art of record, Smalley (US Pub. No. 2015/0080088 A1) teaches a slot game comprising two different themed reel sets and a third reel set with a neutral theme wherein a trigger in one of the reel sets causes the third reel to switch the reel strip to the same theme with the same symbols.  However, Smalley and the other prior art of record lack teaching, making obvious, or anticipating all the features as a combination such as the third reel movement in comparison to the first two reels when determining which reel strip to use and the reel strip including symbols not found in the trigger reels wherein the symbol combination results in a guaranteed win.  Specifically while individual features are known, such as upgrading reels to a different theme, the combination is non-obvious.
As per the previous 101 rejection examiner recognizes that the additional limitations include sufficient elements as to provide a practical application that goes beyond the identified financial exemption and are directed to display steps that go beyond a mental process carried out on a generic machine.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Berman et al. (US Pub. No. 2019/0139374 A1) teaches a slot game comprising a guaranteed win request to override the natural random outcome determination for at least one reel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L MYHR/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        5/19/2022